Exhibit 10.2

SECOND AMENDMENT TO THE
NITRIC ACID SUPPLY, OPERATING AND MAINTENANCE AGREEMENT
BY AND AMONG EL DORADO NITROGEN, L.P., EL DORADO CHEMICAL COMPANY, AND BAYER
MATERIALSCIENCE LLC




This Second Amendment to the Nitric Acid Supply, Operating and Maintenance
Agreement (this “Second Amendment”) is made and entered into on this 16th day of
June 2010, by and among EL DORADO NITROGEN, L.P., a Texas limited partnership
(“EDNLP”), EL DORADO CHEMICAL COMPANY, an Oklahoma corporation (“El Dorado”),
and BAYER MATERIALSCIENCE LLC, a Delaware limited liability company (“BMS”).


PREAMBLE


WHEREAS, EDNLP, El Dorado and BMS are parties to that certain Nitric Acid
Supply, Operating and Maintenance Agreement (“Agreement”) dated October 23, 2008
and amended by the First Amendment dated June 29, 2009; and


WHEREAS, the parties desire to and have agreed to amend the Nitric Acid Supply,
Operating and Maintenance Agreement to incorporate the details of a project to
reduce N2O emissions and the details surrounding the handling of credits;


Therefore, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereto, intending to be legally bound,
agree as follows:


AGREEMENT


1.  
Definitions.   Capitalized terms used herein not otherwise defined herein shall
have the meaning specified in the Agreement.



2.  
Section 1, Definitions.  The following definitions are hereby added



Abatement Catalyst – Shall mean the catalyst which after installed in the Nitric
Acid Facility, as part of the N2O Emission Project, shall serve to reduce N2O
emissions.


Climate Action Reserve or CAR – Shall mean a national program focused on
ensuring environmental integrity of greenhouse gas emissions reduction projects
which developed protocols to provide regulatory-quality guidelines for project
development.


Climate Reserve Tons or CRT – Shall mean carbon offset credits more fully
described in the CAR protocols which can be sold through the CAR system.


Initial Baseline Period – Shall mean the period of time which defines the
initial level of emissions of N2O, to be used as the baseline for comparing
subsequent total reduced N2O emissions in order to generate verifiable CRTs.
 
PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT TO
A REQUEST BY LSB INDUSTRIES, INC. FOR CONFIDENTIL TREATMENT BY THE SECURITIES
AND EXCHANGE COMMISSION.  THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH
THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH
REQUEST.

--------------------------------------------------------------------------------


 
Project Developer – Shall mean a third party which will assist in the
development, implementation and management of the N2O Emission Project.


N2O - Shall mean nitrous oxide.  N2O shall not be considered a Spill as set
forth in definition 1.76 of the Agreement.  N2O is currently not regulated under
the Clean Air Act as referenced in Definition 1.35, Environmental Health and
Safety Laws.


N2O Emission Project – Shall mean the initiative whose intent is to reduce N2O
emissions from the Nitric Acid Facility through the addition of a secondary
Abatement Catalyst.


3.  
Section 2, Nitric Acid.  The following section is hereby added as Section 2.7,
N2O Emission Project as follows:



“A.  For the remainder of the Initial Term, and for any extension of the Initial
Term and Renewal Term(s) thereafter for so long as BMS determines to continue
the N2O Emission Project, the parties shall work together to reduce N2O
emissions from the Nitric Acid Facility.  A secondary Abatement Catalyst shall
be installed after appropriate modifications are made to the Nitric Acid
Facility.  The purchase of such Abatement Catalyst and related items shall be
treated as any other BMS Capital Addition.  EDNLP shall not enter into any
agreements or commit to make reasonable expenditures associated with this N2O
Emission Project without BMS’s prior written consent.  At the expiration or
termination of the Term, any CRTs generated by the Nitric Acid Facility
subsequent to the expiration or termination date of this Agreement shall be for
the sole benefit of BMS.


B.  EDNLP shall lead the project by using reasonable efforts to conduct thorough
research, collect data according to CAR guidelines and hire a Project
Developer.   The Project Developer shall review all relevant data and data
collection method(s), and also prepare the appropriate documents for submission
to the CAR.  The Project Developer shall interact with the CAR to ensure timely
approval.  EDNLP shall provide the reasonable supporting information necessary
to complete such documents.


C.  The Initial Baseline Period to be used during this project shall be the
level of N2O emissions per ton Nitric Acid production from the Nitric Acid
Facility from late October 2009 through approximately June 2010.  The parties
expect to install the Abatement Catalyst in June of 2010.  In the event that the
Abatement Catalyst is not installed in June of 2010, the Initial Baseline Period
shall be determined by the level of N2O emissions per ton Nitric Acid production
from the Nitric Acid Facility from the time the Nitric Acid Facility starts
production after the June 2010 Catalyst change through the date upon which such
Catalyst is next changed, which is currently estimated to be February 2011.


The decision to install, replace or repair the Abatement Catalyst, if needed,
shall be at BMS’s discretion, unless required to meet emission standards
established  by Law.
 
2

--------------------------------------------------------------------------------



D. EDNLP shall arrange for an accredited third party to verify the reduction of
N2O emissions during each verification period.  After verification, CRT credits
related to the N2O Emission Project shall be deposited into EDNLP’s CAR
account.  Upon receipt of verified CRT credits, EDNLP shall, at BMS’s option,
either i) sell a portion of the CRTs in order to generate funds to reimburse BMS
for all cumulative expenses and expenditures BMS incurred, including but not
limited to Abatement Catalyst costs and capital costs, and BMS management costs,
as well as those expenditures and expenses considered reimbursable  to EDNLP
from BMS as described herein or ii) determine the amount of credits that could
be sold at the then current market value to cover the costs and transfer such
number of CRTs to BMS’s CAR account, at which time BMS shall cover such expenses
without selling such CRT credits. Notwithstanding anything to the contrary, the
BMS management costs shall not exceed $100,000 through June 30, 2014, and
$100,000 for each five year extension or renewal of the Term, if any.


Once and if all such costs are reimbursed to BMS, the remaining CRTs shall be
shared between BMS and EDNLP based on the percentage ***.  Once EDNLP’s
percentage is so determined, notwithstanding anything to the contrary, EDNLP
shall receive not less than *** percent (***%) of such remaining CRTs.  EDNLP’s
percentage shall not change during the life of the project.  This percentage
shall be payable for the remainder of the Initial Term, and for any extension of
the Initial Term and Renewal Term(s) thereafter for so long as BMS determines to
continue the N2O Emission Project.


At BMS’s option, EDNLP shall then either i) transfer BMS’s portion of the CRTs
to BMS’s CAR account or ii) sell the CRTs on BMS’s behalf and transfer the
proceeds to BMS.  Payments due BMS under this Section shall be made by EDNLP
within ten (10) days of receipt of funds from the sale of the CRTs.


E.  BMS agrees to reimburse EDNLP for all reasonable third party, out of pocket
expenses associated with the execution of the project, including but not limited
to: Project Developer fees, which include 5% of CRTs generated by the
project;  related CRT requirements; CAR membership fees; verifier costs;
Continuous Emissions Monitoring System (“CEMS”) maintenance costs including
software upgrades; CRT issuance and transfer fees on the CAR exchange; and
reasonable EDNLP management costs not otherwise reimbursed under this
Agreement.  Notwithstanding anything to the contrary, the EDNLP management fixed
costs shall not exceed $100,000 through June 30, 2014, and $100,000 for each
five year extension or renewal of the Term, if any.  These costs shall not be
considered an Excluded Fixed Cost as set forth in Definition 1.42 (D) of the
Agreement.



*** INDICATES INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM THIS
PUBLIC FILING PURSUANT TO A REQUEST BY LSB INDUSTRIES, INC. FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
 
3 

--------------------------------------------------------------------------------

 

F.   If this project does not generate enough CRTs or if the sale price of the
CRTs is not sufficient to cover the costs paid by BMS, in no event shall EDNLP
be liable for any reimbursements to BMS for expenses incurred or reimbursed by
BMS.  Both parties agree that the total cumulative expenditures incurred by BMS,
including amounts reimbursed by BMS to EDNLP, must be covered prior to the
sharing of any CRTs.”


4.
Section 3.  Maintenance and Operating Services.  The following section is hereby
added as a final paragraph to Section 3:



 
“In order to register the N2O emission project as set forth in Section 2.7
herein, EDNLP shall submit to CAR an Attestation of Title form (“AT Form”)
indicating that EDNLP has exclusive rights to the greenhouse gas reductions or
removals associated with the project and for which CAR will issue CRTs.  BMS
does not object to the submission of the AT Form in EDNLP’s name, provided that
any related CRTs are handled as described herein.”



5.
No Other Changes.  Subject to the changes immediately above, all other
provisions of the Project and Supply Agreement remain in full force and effect
without modification.



6.
Representations and Warranties.  BMS hereby represents and warrants to EDNLP,
and EDNLP represents to BMS as follows:



(a) this Second Amendment has been duly and validly authorized, executed and
delivered by such party and constitutes the legal, valid and binding obligations
of each such party enforceable against it in accordance with their respective
terms; and


(b) the execution, delivery and performance of this Second Amendment by such
party will not:


(i) violate or conflict with its charter or bylaws;


(ii) breach or result in a default (or an event which, with the giving of notice
or the passage of time, or both, would constitute a default) under, require any
consent under, result in the imposition of any lien under or give to others any
rights or termination, acceleration, suspension, revocation, cancellation or
amendment of any agreement to which it is a party;


(iii) breach or otherwise violate any order, writ, judgment, injunction or
decree issued by any governmental person or entity which names such party or is
directed to such party or any of its respective properties or assets;


(iv) violate any Laws; or


(v) require any consent, authorization, approval, exemption or other action by,
or any filing, registration or qualification with, any governmental
 
4

--------------------------------------------------------------------------------


 
person or entity other than those which have been made or obtained prior to the
date hereof.


7.
Counterparts; Telefacsimile Execution.  This Second Amendment may be executed in
any number of counterparts, and by each of the parties on separate counterparts,
each of which, when so executed, shall be deemed an original, but all of which
shall constitute but one and the same instrument.  Delivery of an executed
counterpart of this Second Amendment by electronic scan or telefacsimile shall
be equally as effective as delivery of a manually executed counterpart of this
Second Amendment.  Any party delivering an executed counterpart of this Second
Amendment by electronic scan or telefacsimile also shall deliver a manually
executed counterpart of this Second Amendment, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability or
binding effect of this Second Amendment.





IN WITNESS HEREOF, the parties hereto have executed this Second Amendment to the
Nitric Acid Supply, Operating, and Maintenance Agreement effective the date
first above written.
 


BAYER MATERIALSCIENCE LLC
By:    /s/ David Law              
Name:    David Law               
Title:     V.P. Basic Chemicals Production    
 
EL DORADO NITROGEN, L.P.
By:    /s/ Anne O. Rendon       
Name:    Anne O. Rendon            
Title:     
President                                                                                   
 
EL DORADO CHEMICAL COMPANY
By:       /s/  Tony Shelby         
Name:    Tony Shelby            
Title:    Vice President                                       

 
5 

--------------------------------------------------------------------------------

 
